OFFICE ACTION
Allowance Subject Matter
Claims 13-21 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, Iwasaki et al (U.S. Patent 8,003,981) in view of Lai et al (U.S. Patent 7,575,966), does not anticipate or suggest such process steps as: “a step of forming a resist layer on a part of the electrically conductive film for the gate, and patterning the electrically conductive film for the gate by using the resist layer as a mask, to form an upper gate electrode and to admix a part of the first metallic element M in the metal film into a first portion of the oxide semiconductor layer beyond the alloy film and the gate insulating layer, the first portion being a portion of the oxide semiconductor layer that overlaps the upper gate electrode as viewed from a normal direction of the substrate; a step of etching the gate insulating layer, by using the resist layer and the upper gate electrode as a mask, to expose a part of the oxide semiconductor layer; a step of removing the resist layer from the upper gate electrode by using a resist stripper and allowing the resist stripper to be in contact with the upper gate electrode and an exposed portion of the oxide semiconductor layer, thereby allowing to admix the first metallic element M being dissolved in the resist stripper to be admixed into the oxide semiconductor layer; and a step of forming an interlayer insulating layer that covers the oxide semiconductor layer, the gate insulating layer, and the upper gate electrode, wherein the first metallic element M is Cu, Mo or Cr, and the metal film is Cu film. Mo film, or Cr film” (as applied to Claim 13), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Note:	None of the cited arts in IDS filed on 09/24/2019 reads on pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

.
March 31, 2021										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815